Citation Nr: 0308415	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for a 
service-connected left cerebellar lesion.

2.  Entitlement to restoration of a 30 percent rating for a 
service-connected headache disability.

3.  Entitlement to an increased rating for a headache 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and J.R.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active service from May 1977 to September 
1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) of February 2000 and January 2002 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In connection with this appeal 
the veteran testified at a hearing before an RO Hearing 
Officer in December 2000 and before the undersigned, sitting 
in Detroit, Michigan, in October 2002; transcripts of both 
hearings are associated with the claims file.

This appeal originally stemmed from the veteran's claim of 
entitlement to an increased rating for headaches.  During the 
pendency of his appeal on that matter, reductions in the 
ratings assigned to headaches and to a cerebellar lesion were 
proposed and implemented.  The RO issued a supplemental 
statement of the case in January 2002, finding that the 
reduction issues were inextricably intertwined with the issue 
of entitlement to an increased rating for headaches.  In 
February 2002, the veteran filed a statement indicating his 
continued disagreement with the RO's decision to reduce his 
assigned ratings.  Such constitutes a timely substantive 
appeal on those issues, adjudicated herein.  See Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003).  

The issue of entitlement to an increased rating for a 
headache disability will be addressed in the REMAND portion 
of this decision.



The veteran has argued that he has depression and that such 
is related to his headache disability.  A review of the 
record reflects that service connection for psychiatric 
disability manifested by depression has previously been 
denied.  The RO should seek clarification as to whether the 
veteran now desires to reopen his claim of entitlement to 
service connection for a psychiatric disorder and take any 
necessary action.


FINDINGS OF FACTS

1.  In May 1983, the veteran was awarded service connection 
for a left cerebellar lesion and for headaches; he was 
awarded a 10 percent rating for each disability, effective 
from September 1982.

2.  In April 1990, the rating assigned to the veteran's 
headache disability was increased to 30 percent, effective 
from January 1990.

3.  In January 2002, the rating for the veteran's left 
cerebellar lesion was reduced to a noncompensable rating, 
effective from April 1, 2002.

4.  In January 2002, the rating for the veteran's headache 
disability was reduced to 10 percent, effective from April 1, 
2002.

5.  The evidence of record in May 1983, when compared with 
the evidence of record as of January 2002, does not indicate 
that there has been sustained improvement with regard to the 
veteran's service-connected left cerebellar lesion.

6.  The evidence of record in April 1990, when compared with 
the evidence of record as of January 2002, does not indicate 
that there has been sustained improvement with regard to the 
veteran's service-connected headache disability.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for 
left cerebellar lesion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.7, 
4.10 (2002); 38 C.F.R. § 4.124a, Diagnostic Code 8003 (2002).

2.  The criteria for restoration of a 30 percent rating for a 
headache disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.7, 4.10 
(2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  Evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on the functional abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.124a, Diagnostic Code 8003 provides that a 
benign brain growth is minimally rated as 60 percent 
disabling and that residuals are minimally rated as 
10 percent disabling.

Migraine headaches are evaluated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  A 10 percent rating is 
assigned when there are characteristic prostrating attacks 
averaging one in two months over the last several months.  
A 30 percent rating is assigned for characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  38 C.F.R. § 3.344(a).  Under 38 C.F.R. § 3.344, 
if a rating has been in effect for five years or more, there 
must be material improvement in the disability before there 
is any rating reduction.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  Ratings 
on account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the physical or mental condition is clearly reflected the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  If doubt remains, the 
rating agency will continue the rating in effect.  38 C.F.R. 
§ 3.344(b), (c).

Factual Background

The veteran's service medical records indicate that he was 
performing his duties well until approximately 1980, when he 
began to display various neurological symptoms, to include 
dizziness, hearing loss, a stumbling gait, poor memory, and 
headaches, among others.  Computerized tomography scans 
repeatedly showed calcified lesions in the left cerebellar 
hemisphere.  The veteran was medically discharged from active 
service.  

A VA hospital report dated in January 1983 notes that the 
veteran had had a thorough neurological work-up, which 
revealed a small left cerebellar calcification.  A group of 
consultants opined that this did not cause any neurological 
deficits and that no particular therapy was noted.  In 
January 1983, the RO requested that a VA radiologist review 
the computerized tomography scans conducted in 
September 1980, November 1980, and February 1981.  The VA 
radiologist confirmed that there was a small focal lesion in 
the posterior aspect of the left cerebellum.  

The report of VA examination conducted in April 1983 notes 
that the veteran reported having severe headaches as well as 
problems keeping his balance, particularly when he was 
exerting himself or having to move fast.  He also described 
having vertigo.  In addition, he reported that he had poor 
memory and difficulty with concentration.  The examiner noted 
that no medical records were available for the examination 
but opined that the veteran's complaints were consistent with 
a cerebellar tumor.

In May 1983, the RO granted service connection for a left 
cerebellar lesion and for headaches, effective from September 
1982.  Both disorders were initially rated as 10 percent 
disabling (under Diagnostic Codes 8003 and 8100).  

In April 1990, the rating assigned to headaches was increased 
to 30 percent disabling, effective from January 1990, based 
on evidence to include private medical records, dated in 
1990, which show that the veteran suffered from sporadic 
headaches during the week.  The veteran reported that the 
headaches would become bad, at which time he experienced 
dizziness and had to retire to a dark room to obtain relief.

In July 1999, the veteran filed a claim for an increased 
rating.  The RO denied the veteran's claim and the veteran 
appealed the issue of entitlement to an increased rating for 
a headache disability.  

A September 1999 computerized tomography scan found no intra 
or axial fluid collections or masses, or any other unusual 
findings.

The veteran submitted a letter from an employer who reported 
that the veteran's migraine headaches resulted in excessive 
absenteeism, and that as a result, the veteran had to be 
terminated in 1994.  The veteran additionally submitted 
letters from two other employers, who indicated, in essence, 
that they could only provide marginal employment to the 
veteran as a result of absenteeism caused by his migraine 
headaches.  

A December 2000 private medical report stated that the 
veteran was placed on Wellbutrin, which resulted in a 
decrease in the frequency of his disabling headaches.  During 
an RO hearing, also held in December 2000, the veteran 
reported that he had continuous, constant headaches, which 
varied from mild to severe.  He reported that depending on 
the severity of his headaches, he might stay home from work 
two or three days per week, or miss a whole week of work.  He 
stated that he typically was not able to work more than two 
or three days per week.  He also indicated that the 
medication prescribed by his physician made him drowsy, which 
required him to leave his job and to return home to rest.  

A February 2001 VA hospitalization report notes no objective 
evidence to conclude that there were any cognitive or 
affective deficiencies residual to a cerebellar lesion.  Any 
deficiencies were attributed to long-term affective life-
style rather than to organic etiology secondary to brain 
trauma.

The record indicates that in February 2001, the veteran was 
hospitalized by VA for observation and evaluation.  The 
history of present illness portion of the report indicates 
that the veteran had incurred a head injury during service 
and had experienced headaches, vertigo and unsteadiness.  The 
headaches were noted to have continued.  The examiner 
indicated that the vertigo had disappeared and that 
unsteadiness had subsided for the most part.  Neurological 
evaluation showed minor neurological signs (not objective), 
which corresponded with previous imbalance complaints and 
other left-sided signs.  The examiner stated that the veteran 
had had these symptoms, however, they were without 
explanation on work-up, and there were no objective signs.  
Psychosomatic factors seemed to be most likely.  The examiner 
also indicated that they were awaiting magnetic resonance 
imaging results (MRI) and psychiatric opinion.  A subsequent 
MRI of the brain, also conducted in February 2001, showed 
tiny T1, T2 hyperintensity and bright flair lesion in the 
left cerebellum.  (This was consistent with prior 
computerized tomography scans, to include a May 1994 
computerized tomography scan, which showed a small mass 
involving the left cerebellum.)  The impression was a small 
mixed signal lesion in the left cerebellar hemisphere 
suggestive of a cavernous angioma.  Such was stated to be 
benign.  Follow-up was recommended if the veteran continued 
to have symptoms.  The hospital discharge summary indicates 
that the veteran's coordination was "slightly diffused with 
@@@ (sic) movements and slight and dysmetria on the left".  
He was somewhat imbalanced on tandem gait and sensory 
examination was decreased in the upper and lower left 
extremity.  The diagnosis was post-traumatic headaches, which 
have been disabling for reasons unclear, and, minor 
neurological signs which corresponded with previous imbalance 
complaints and other left-sided signs.

In connection with a VA mental disorders examination 
conducted in February 2001, the veteran reported headaches 
that he treated by staying in the dark.  The veteran's 
difficulties were noted to be due to a personality disorder.

A VA psychological evaluation, conducted in March 2001, found 
that the veteran's cognitive and affective status did not 
appear to be the sequelae of a traumatic brain injury.  His 
presentation was reportedly consistent with someone whose 
cognitive inefficiency was more the result of a long-term 
affective style than it was a primary cognitive difficulty.  
During his evaluation, the veteran did show severely impaired 
performance on fine motor speed and grip strength, 
bilaterally.  Also, finger dexterity was mildly impaired for 
his right hand, and moderately impaired for his left hand.  
The examiner noted that the veteran's low performance and 
cognitive abilities was suggestive of low intellectual 
abilities.  His motor skills were stated to be significantly 
impaired.  From an emotional point of view, he was noted to 
present as more distressed than was truly the case.

In May 2001, the RO proposed to reduce the veteran's 
disability ratings; it was proposed that a 10 percent rating 
be assigned for the headaches, and that a noncompensable 
evaluation be assigned for the left cerebellar lesion.  

In a statement dated in July 2001, J. Ockenfels, D.O. opined 
that the veteran had cognitive and affective disorders 
directly related to long-term headaches and previous trauma.  
Dr. Ockenfels indicated that the cerebellar lesion continued 
to be present.

A January 2002 rating decision effectuated the proposed 
reduction, effective from April 1, 2002.  

At the time of his October 2002 hearing before the 
undersigned, the veteran indicated that his headaches 
continued to result in periods of incapacitation.  He also 
testified that his cerebellar lesion was still present and 
that such resulted in neurologic symptoms other than  
headaches.

Analysis

First, the Board notes that both the veteran's 10 percent 
rating for a cerebellar lesion and his 30 percent rating for 
headaches were in effect for five years prior to the 
reduction.  As such the provisions of 38 C.F.R. § 3.344, to 
include 38 C.F.R. § 3.344(b), are for application and the 
reductions at issue herein were not warranted unless 
competent evidence showed that the veteran manifested 
sustained improvement under the circumstances of normal 
life. 

With respect to the veteran's cerebellar lesion, the Board 
has considered the evidence before the RO at the time of the 
award of the 10 percent rating in 1983, and the evidence 
which the RO considered in reducing the rating to 
noncompensable.  The Board finds that the evidence is 
similar.  There is, for example, conflicting evidence as to 
the basis of the veteran's neurological symptoms (other than 
his headaches) of record both in 1983 and in 2002.  
Psychiatric and neurological explanations have been offered 
for the veteran's symptoms both prior to the 1983 rating 
decision, as well as at the time of the 2002 rating 
reduction.  Despite the above, however, with the exception of 
the 1999 report of computerized tomography, diagnostic 
testing has continued to reveal that the left cerebellar 
lesion shown in service continues to be present.  The 
evidence also reflects that the veteran continues to complain 
of symptoms such as difficulties with balance, coordination 
or concentration, considered at the time of the initial 
service connection grant.  As late as October 2002 the 
veteran testified that in addition to his headaches, he 
experiences symptoms such as a lack of coordination and 
dizziness.  Moreover, clinical evaluations in 2001, although 
continuing to question whether an objective physical basis 
for the veteran's complaints exists, still indicate that such 
symptoms are consistent with the left-sided signs previously 
manifested and upon which the 10 percent rating was assigned.

Resolving any doubt in the veteran's favor, the evidence 
shows that the brain lesion and the residual symptoms which 
the veteran complained of in 1983 still exist.  The evidence 
does not show a sustained improvement with either the 
complete absence of the cerebellar lesion or clear medical 
evidence dissociating any residual symptoms from such lesion.  
As such, the Board finds that reduction was not proper and 
that restoration of the 10 percent rating for the left 
cerebellar lesion is in order.

With regard to the restoration of the 30 percent rating for 
the migraine headaches, the Board finds that the totality of 
the evidence considered in conjunction with the reduction did 
not demonstrate an improvement in the severity of the 
veteran's headaches.  The Board specifically notes that on VA 
examination in September 1999, the veteran reported that he 
experiences headaches from three to four times per week, and 
that the headaches lasted anywhere between six hours and up 
to several days.  Thus, both prior and subsequent to the 
reduction, the veteran has consistently reported headaches 
occurring at least several times per month, and, has further 
indicated that such headaches are incapacitating.  Even with 
note of an improvement in the frequency of headaches, the 
veteran has not been shown to experience incapacitating 
headaches only once per month, or to sustain such a degree of 
improvement under normal circumstances such as in the 
workplace.  In fact, the Board notes that the veteran's 
testimony, VA examination evidence and statements from the 
veteran's employers, all indicate that he has had and 
continues to have incapacitating headaches at times 
preventing him from participation in activities such as 
employment, and that as such he continues to meet the 
criteria for a 30 percent rating under Diagnostic Code 8100.  
The evidence simply does not indicate that there has been 
sustained improvement since 1990.  See 38 C.F.R. § 3.344.  
The Board thus concludes that there was no adequate basis for 
a reduction of the veteran's disability rating and a 
restoration of the 30 percent rating is in order.  

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA),  
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
liberalizing and applicable to the veteran's claims.  In the 
case at hand, however, the decisions on the merits herein 
above constituted a full grant of benefits sought and as 
such, the Board finds that no further action is required to 
comply with the VCAA and the implementing regulations.


ORDER

Restoration of a 10 percent rating for left cerebellar lesion 
is granted, effective from the date of the reduction.

Restoration of a 30 percent rating for post-traumatic 
headaches is granted, effective from the date of the 
reduction.


REMAND

A review of the current record reveals that a vocational 
rehabilitation folder as well as additional records of 
treatment for the veteran's headaches are available and have 
not been associated with the claims file.  Also, the veteran 
last underwent a VA examination pertinent to headaches in 
February 2001.  The nature and severity of current headache 
manifestations is thus unclear.  Moreover, the veteran has 
argued that his headaches have had a significant affect on 
his ability to continue functioning in a work environment or 
to retain employment at all and has submitted statements from 
employers in support of such assertion.  The Board thus finds 
that the RO should take the appropriate measures to obtain 
all pertinent evidence of record, and also to consider this 
matter under the provisions of 38 C.F.R. §§ 3.321, 4.16 
(2002).



Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and request 
that he identify all private and VA medical 
providers who have treated him for headaches since 
in or around 1999.  The RO should then take the 
appropriate measures to obtain records from the 
identified providers.

2.  The RO should obtain the veteran's vocational 
rehabilitation folder.

3.  The RO should obtain all information necessary 
in order to determine whether the veteran's 
headache disability prevents him from being able to 
secure and follow substantially gainful employment.  
This may include, among other things, conducting a 
social and industrial survey or obtaining 
employment records.

4.  Once all pertinent information has been 
gathered, the RO should schedule the veteran for a 
VA neurological examination.  The examiner is asked 
to review the evidence of record in its entirety.  
The examiner indicate the appropriate diagnosis for 
headaches.  The examiner should include discussion 
of the varied diagnoses in the record, to include 
muscle tension headaches, migraine headaches, and 
post-traumatic headaches and comment on the 
etiology of the veteran's current headaches.  The 
examiner is asked to conduct all necessary 
diagnostic tests and to elicit information as to 
the nature, severity and frequency of the veteran's 
headaches, to include identifying the recommended 
treatment for such headaches and whether and how 
frequently such are incapacitating.  The examiner 
should also comment on whether and the extent to 
which the veteran's headaches affect his ability to 
maintain employment.  The examiner should provide 
an explanation as to the bases for all findings.  

The veteran is advised that a failure to report for 
the scheduled VA examination, without good cause, 
may result in a denial of his claim.   Examples of 
good cause include, but are not limited to, the 
illness or hospitalization of the claimant and 
death of an immediate family member.  See 38 C.F.R. 
§ 3.655 (2002). 

If the veteran fails to report for the scheduled 
examination, the RO should obtain and associate 
with the record any notice(s) of the examination 
sent to the veteran.

5.  Once the above has been accomplished, 
the RO should reconsider the issue of 
entitlement to an increased rating for a 
headache disability.  The RO should 
include consideration as to whether an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321.  If entitlement to an 
increased rating remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO should also consider the 
veteran's entitlement to benefits under 
38 C.F.R. § 4.16, notifying the veteran 
as to any determination made and as to 
his appellate rights with respect to such 
decision.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	J. M. Daley
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



